Citation Nr: 0819992	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-05 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



WITNESSES AT HEARING ON APPEAL

Appellant and B.D.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from January 
1945 to January 1946, and he died in February 1990.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  In November 2007, the case 
was returned to the RO to afford the appellant a BVA 
videoconference hearing.  Following the hearing, the case was 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The veteran died in February 1990, at the age of 72 and 
the immediate cause of his death was reported as 
cardiopulmonary arrest, which was due to a myocardial 
infarction, pulmonary tuberculosis, and senile arterosebutic 
H. disease.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.  

3.  The disorders listed on the death certificate were not 
present until many years after service, and they are not 
shown to be causally related to the veteran's period of 
active service.  

4.  A service-connected disability did not play a material 
role in the veteran's death, render him less able to 
withstand the effects of his fatal underlying diseases or 
hasten his death.  


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially in causing the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.312 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the appellant dated in March 2005 and January 2008.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The RO also provided assistance to the 
appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c), as indicated under the facts and circumstances in 
this case.  

In addition, the appellant has not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal, and have not argued that 
any error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced her in the 
adjudication of her appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006).  Therefore, the Board finds that duty to notify 
and duty to assist have been satisfied and will proceed to 
the merits of the appellant's appeal.  

A certificate of death, dated in February 1990, reflects that 
the veteran died in February 1990, at the age of 72.  The 
immediate cause of the veteran's death was reported as 
cardiopulmonary arrest, myocardial infarction, pulmonary 
tuberculosis, and senile arterosebutic H. disease.  At the 
time of the veteran's death, service connection was not in 
effect for any disability.  

Of record is an Affidavit for Philippine Army Personnel, 
dated in December 1945 and signed by the veteran, on which he 
did not report having any wounds or illnesses during the 
course of his period of service.  In addition, a January 1946 
service discharge medical examination report is of record and 
shows that the veteran's lungs and cardiovascular system were 
normal on physical examination and that X-ray examination of 
the chest was negative.  In March 1966, the RO contacted the 
National Personnel Records Center in an attempt to obtain 
chest x-ray films made at enlistment and discharge and all 
other available chest x-ray films.  The Records Center 
responded that no records were found.  

At her personal hearing in February 2008, the appellant 
testified that, immediately after his discharge from service, 
the veteran was employed as a clerk in Dagupan Forest.  She 
stated that he got a cold, went to the hospital in Tayug and 
was treated for influenza.  The appellant indicated that the 
veteran had a weak lung and he also suffered from heart 
failure.  She noted that the veteran also suffered from a 
slight heart problem during service and she stated that he 
also had problems with his lungs during service.  The 
appellant maintained that the veteran sought treatment for 
his lung and heart problems in 1946, after his discharge from 
service, but that the doctor who treated him has since 
deceased and no records are available.  The appellant 
indicated that all of the veteran's doctors are now deceased.  
As such, there is no record of any medical opinion regarding 
the relationship, if any, between the disabilities that 
caused his death and military service.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  The service-
connected disability will be considered a contributory cause 
of death when it contributed substantially or materially to 
death, combined to cause death, or aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).  The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).  

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  Service connection basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with active service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  Service connection 
for a chronic disease such as atherosclerotic coronary heart 
disease or cardiovascular disease may be granted if manifest 
to a compensable degree within one year of separation form 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, service connection can also be granted for 
tuberculosis if manifest to a degree of 10 percent or more 
within three years of separation from active service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  For pulmonary tuberculosis shown by x-ray 
in active service, x-ray evidence alone may be adequate for a 
grant of direct service connection for pulmonary 
tuberculosis.  38 C.F.R. § 3.370.  A diagnosis of active 
pulmonary tuberculosis by private physicians on the basis of 
their examination, observation, or treatment will not be 
accepted to show the disease was initially manifested after 
discharge from active service unless confirmed by acceptable 
clinical, x-ray or laboratory studies, or by findings of 
active tuberculosis based upon acceptable hospital 
observation or treatment.  38 C.F.R. § 3.374.  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

After a review of all the evidence of record, the Board finds 
that the competent evidence of record is against a finding 
that the medical disorders that were implicated in the 
veteran's death are, in any way, related to service.  As 
noted above, the official death certificate indicates that 
the veteran died from cardiopulmonary arrest, myocardial 
infarction, pulmonary tuberculosis, and senile arterosebutic 
H. disease.  The Board notes that the veteran was not 
service-connected for any disorder, including any presumptive 
disorder, at the time of his death.  In this regard, the 
Board must point out that the available service medical 
records reflect that the veteran had no wounds, illnesses, or 
diseases upon separation from service in 1946.  The record 
lacks any post service evidence showing any treatment for the 
disabilities associated with the cause of the veteran's 
death.  The first documentation of the fatal disease 
processes was the certificate of death.  Moreover, there is 
no competent evidence attributing the cause of death, 
myocardial infarction, pulmonary disease and senile 
arterosebutic H disease to service nor is there any competent 
evidence attributing the veteran's death to any other 
etiology.  

The Board appreciates the appellant's sincere contentions 
regarding the cause of her husband's death.  However, as a 
layperson she is not professionally competent to opine on 
matters that require medical knowledge.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); See also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  

Here, the appellant has failed to submit competent evidence 
to provide a nexus between any in-service injury or disease 
and the conditions that caused and contributed to cause the 
veteran's death.  At this time, there is no competent 
evidence of the fatal disease process during service, there 
is no competent evidence of the fatal disease processes 
within one year of separation and there is no competent 
evidence relating the processes to service.  Although the 
veteran may have engaged in combat, there is no competent 
evidence linking the fatal processes to combat.  38 U.S.C.A. 
§ 1154.  Lastly, there is no evidence that the veteran had 
been a prisoner of war.  

Therefore, and for the reasons discussed above, although we 
sympathize with the appellant's loss of her husband, the 
Board finds that the veteran's death was unrelated to service 
or a service-connected disability.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  



ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


